DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is an Allowability Notice in response to the Request for Continued Examination, Amendments, and Remarks filed on March 2nd, 2021. Currently claims 1-2, and 5-20 are pending. Claims 3 and 4 have been cancelled. Claims 1-2, and 5-20 are allowed.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons of allowance:
Regarding the subject matter eligibility, Examiner notes that the claimed invention is directed to patentable subject matter in view of the 2019 Patent Eligibility Guidance, published in January, 2019, the 2019 October Update, recent training received via the Full Signatory Review Program and the submitted arguments on March 2nd, 2021. Therefore, the claims are directed to a patentable subject matter. 
Regarding the prior art, the instant application is distinguishable from the prior art. Examiner initially notes that the submitted arguments on March 2nd, 2021, have been found persuasive and therefore the claimed invention is distinguishable from the prior art. The claimed invention is directed to a method, system, and non-transitory computer readable medium comprising providing a synchronizer application installed on and configured to access data associated with a medical practice group server that lacks an application program interface to communicate with an aggregator server, receiving, by the aggregator server and from the 
The closest prior art consists of:
1. U.S. 20040019501 A1 to White et al. – which discusses a patient scheduling, tracking and status system but fails to teach decoding and normalizing, by one of aggregator server and synchronizer application, prior to storing in the aggregator database, the encounter data that has been encoded using Current Procedural Terminology (CPT) codes, as recited in the amended independent claims, and transmitting, in response to one of a communication from the aggregator server and a signal generated by the synchronizer based on the completion time, a billing request from the synchronizer application to a billing module on the medical practice group server; and transmitting, in response to the billing request, encounter data from the billing module to one of an insurer and a clearing house for resolution.
2. WO 2016196023 A1 to Polimeni – which discusses a method and system for managing and maintaining electronic health care records on a web based database controlled by the patient where the electronic health care records are updated at the point of service but fails to teach decoding and normalizing, by one of aggregator server and synchronizer application, prior to 
3. NPL Patient Data Synchronization Process in a Continuity of Care Environment to Haras et al. – which discusses a XML-based synchronization model that is portable and independent of specific medical data models but fails to teach decoding and normalizing, by one of aggregator server and synchronizer application, prior to storing in the aggregator database, the encounter data that has been encoded using Current Procedural Terminology (CPT) codes, as recited in the amended independent claims, and transmitting, in response to one of a communication from the aggregator server and a signal generated by the synchronizer based on the completion time, a billing request from the synchronizer application to a billing module on the medical practice group server; and transmitting, in response to the billing request, encounter data from the billing module to one of an insurer and a clearing house for resolution.
The claimed invention is directed to a method, system, and non-transitory computer readable medium comprising providing a synchronizer application installed on and configured to access data associated with a medical practice group server that lacks an application program interface to communicate with an aggregator server, receiving, by the aggregator server and from the synchronizer application, a start time and a duration of a healthcare appointment between a patient and a physician associated with the medical practice group server, determining, by the 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689